ORFINGER, Chief Judge.
With respect to appellant’s claim for unemployment compensation benefits based on the termination of his employment with Russell & Axon, there is competent substantial evidence to support the appeals referee’s determination that the termination of appellant’s employment was voluntary and without good cause attributable to his employer. See section 443.101(l)(a), Florida Statutes (1981).
Appellant’s reliance now on Herman v. Florida Department of Commerce, Industrial Relations Commission, 323 So.2d 608 (Fla.3d DCA 1975), is misplaced, because except for a brief reference in closing argument to appellant’s former employer, Martin-Marietta Company, the entire case was processed under a single claim against Russell & Axon, the last employer.
The order of the Unemployment Appeals Commission denying such benefits is therefore
AFFIRMED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.